Name: Commission Regulation (EC) No 16/2004 of 6 January 2004 implementing Regulation (EC) No 1177/2003 of the European Parliament and of the Council concerning Community statistics on income and living conditions (EU-SILC) as regards the list of target secondary variables relating to the "intergenerational transmission of poverty"
 Type: Regulation
 Subject Matter: social framework;  demography and population;  economic analysis;  national accounts
 Date Published: nan

 Avis juridique important|32004R0016Commission Regulation (EC) No 16/2004 of 6 January 2004 implementing Regulation (EC) No 1177/2003 of the European Parliament and of the Council concerning Community statistics on income and living conditions (EU-SILC) as regards the list of target secondary variables relating to the "intergenerational transmission of poverty" Official Journal L 004 , 08/01/2004 P. 0003 - 0006Commission Regulation (EC) No 16/2004of 6 January 2004implementing Regulation (EC) No 1177/2003 of the European Parliament and of the Council concerning Community statistics on income and living conditions (EU-SILC) as regards the list of target secondary variables relating to the "intergenerational transmission of poverty"THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Regulation (EC) No 1177/2003 of the European Parliament and of the Council of 16 June 2003 concerning Community statistics on income and living conditions (EU-SILC)(1), and in particular Article 15(2)(f) thereof,Whereas:(1) Regulation (EC) No 1177/2003 established a common framework for the systematic production of Community statistics on income and living conditions, encompassing comparable and timely cross-sectional and longitudinal data on income and on the level and composition of poverty and social exclusion at national and European Union levels.(2) Pursuant to Article 15(2)(f) of Regulation (EC) No 1177/2003, implementing measures are necessary concerning the list of target secondary areas and variables that shall be included every year in the cross-sectional component of EU-SILC. For the year 2005, the list of target secondary variables included in the module "Intergenerational transmission of poverty" (particularly on parental education and occupation background and on childhood family environment as key domains of influence on adult social exclusion impacting on poverty risk during adulthood) including the specification of variables codes and definitions is to be defined.(3) The measures provided for in this Regulation are in accordance with the opinion of the Statistical Programme Committee,HAS ADOPTED THIS REGULATION:Article 1The list of secondary target variables, the variables codes, and the definitions for the Module 2005 relating to the "Intergenerational transmission of poverty" to be included in the cross-sectional component of Community statistics on income and living conditions (EU-SILC) shall be as laid down in the Annex.Article 2This Regulation shall enter into force on the 20th day following that of its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 6 January 2004.For the CommissionPedro Solbes MiraMember of the Commission(1) OJ L 165, 3.7.2003, p. 1.ANNEXFor the purposes of this Regulation, the following unit, mode of data collection, reference period and definitions shall apply.1. UnitInformation shall be provided for all current household members or if applicable for all selected respondents, aged over 24 and under 66.2. Mode of data collectionOwing to the characteristics of the information to be collected, only personal interviews (proxy interviews as an exception for persons temporarily away or incapacitated) or information extracted from registers are allowed.3. Reference periodThe reference period shall be when the interviewee was a young teenager, between the ages of 12 and 16. If the respondent hesitates or asks for a specific age, the age 14 should be used.4. Definitions(a) Father: the male person the interviewee considered to be his/her father when the interviewee was a young teenager.(b) Mother: the female person the interviewee considered to be his/her mother when the interviewee was a young teenager.(c) Siblings: brothers and sisters who lived in the same household as the interviewee, when the interviewee was a young teenager.(d) Main: (in main family composition, main number of siblings, main activity status and main occupation) refers to the situation that lasted for the longest time when the interviewee was a young teenager. If uncertain which situation lasted for the longest time, the situation which made the most impression.AREAS AND LIST OF TARGET VARIABLES>TABLE>